Title: To George Washington from Jonathan Trumbull, Sr., 7 July 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          Sir
          Lebanon [Conn.] July 7th 1779
        
        On the evening of the last Sabbath about seventy Sail of the Enemys Ships, transports &a anchored off against New Haven, and about six oClock next Morning landed a Number of Troops conjectured from two to four thousand a few miles West of the Town, and immediately proceeded towards the Town. this Descent was so sudden that but little force could be collected to oppose them in their progress, though every thing was done which could be expected from the few inhabitants of that place, who opposed them in a narrow defile, turned their Course, headed the March and soon entered the Town of which they are in possession.
        The Militia of the Country are collecting. many had Assembled when the express set off. we hope at least they will check their progress into the Country—It is now the beginning of Harvest. The design of the Enemy no doubt is to alarm this State as to prevent its being secured, and to destroy as much of it as they can—No season of the Year could throw us into so great a distress—We are uncertain at present Whether the Enemy mean to make any stand at New Haven or only plunder, destroy and make off—though we rather think the latter.
        We are informed that General Glover with his Brigade are under orders, and on their March to join the Main Army. We have requested he would make his Route through this Country not far from the course of New Haven which may at least have an effect on the Enemy, and produce an early evacuation of that place. We Wish and hope for your approbation, as it cannot make a Days delay of his Arrival at Fishkill.
        We have farther to apply to Your Excellency that General Glover with his Brigade be permitted to give their Assistance until the Enemy be dislodged from New Haven, which with his Aid, we trust, would soon be done. An Officer of General Glovers experience, may be of essential service—We hope for a speedy Answer as General Glover may be too far on his way before Your Excellencys Orders may meet him. I am with Esteem & Regard Your Excellencys Obedient humble sevt
        
          Jon. Trumbull
        
      